UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1310


FREDDIE J. KELLY,

                Plaintiff - Appellant,

          v.

SUNTRUST BANK; EQUIFAX INFORMATION SERVICES, LLC; EXPERIAN;
TRANSUNION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00121-JAG)


Submitted:   October 31, 2016              Decided:   December 2, 2016


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie J. Kelly, Appellant Pro Se.       Terry Catherine Frank,
KAUFMAN & CANOLES, PC, Richmond, Virginia; John Willard
Montgomery, Jr., MONTGOMERY & SIMPSON, LLLP, Richmond, Virginia;
Jennifer Loraine Swize, JONES DAY, Washington, D.C.; Paul L.
Myers, STRASBURGER & PRICE, LLP, Frisco, Texas; Michael R. Ward,
MORRIS & MORRIS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Freddie   J.      Kelly    appeals     the    district      court’s      order

granting   Defendants’     motions    for    summary      judgment.       We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                        Kelly

v.   SunTrust   Bank,     No.   3:14-cv-00121-JAG         (E.D.   Va.    Feb.    25,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in    the   materials

before   this   court    and    argument    would   not    aid    the   decisional

process.

                                                                          AFFIRMED




                                       2